       Case: 1:21-cv-00642 Document #: 7 Filed: 02/08/21 Page 1 of 2 PageID #:18




                          UNITED STATES DISTRICT COURT
                      FOR THE NORTHERN DISTRICT OF ILLINOIS
                                EASTERN DIVISION

 ASHRAF SALAH,

 Plaintiff,                                                        Case No. 1:21-cv-00642

          v.                                                  Honorable Judge Steven C. Seeger

 SWIFTFUNDS FINANCIAL SERVICES, LLC,

 Defendant.

               NOTICE OF VOLUNTARY DISMISSAL WITHOUT PREJUDICE

        NOW COMES Ashraf Salah (“Plaintiff”), by and through his attorneys, and in support of

his Notice of Voluntary Dismissal without Prejudice, states as follows:

         Plaintiff, pursuant to settlement and Federal Rule of Civil Procedure 41(a)(1)(A)(i), hereby

voluntarily dismisses his claims against Swiftfunds Financial Services, LLC, with each party to bear

its own costs and attorneys’ fees.


Dated: February 8, 2021                               Respectfully Submitted,

                                                      /s/ Omar T. Sulaiman
                                                      Omar T. Sulaiman
                                                      Sulaiman Law Group, Ltd.
                                                      2500 S. Highland Avenue, Suite 200
                                                      Lombard, IL 60148
                                                      (630) 575-8181
                                                      osulaiman@sulaimanlaw.com
                                                      Attorney for Plaintiff




                                                  1
     Case: 1:21-cv-00642 Document #: 7 Filed: 02/08/21 Page 2 of 2 PageID #:19




                              CERTIFICATE OF SERVICE

        I, Omar T. Sulaiman, an attorney, certify that on February 8, 2021, the foregoing
document was filed electronically using the Court’s CM/ECF system, which will accomplish
service on all counsel of record.

                                                       /s/ Omar T. Sulaiman




                                             2
